C. A. 6th Cir. Motion of Environmental Transportation Association for leave to file a brief as amicus curiae granted. Certiorari granted. Petitioner’s brief and the joint appendix are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., February 14, 1992. Respondents’ brief is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., March 5, 1992. Any reply brief is to be filed with the Clerk and served upon opposing counsel in accordance with this Court’s Rule 25.3. Oral argument is scheduled for the March session beginning March 23, 1992.